Case 1:20-mc-00111-CFC Document 49 Filed 03/04/21 Page 1 of 3 PageID #: 1013




                   IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF DELAWARE

!MEG CORP.,                             )
                                        )
               Petitioner,              )
                                        )
      v.                                ) Misc. No. 20-111-CFC
                                        )
SUNI PATEL,                             )
                                        )
               Respondent.              )

                             MEMORANDUM ORDER

      Pending before me is Petitioner IMEG Corp.' s Motion for an Order

Approving the Amount of Its Reasonable Fees and Expenses. D.I. 39. IMEG

seeks by its motion $97,706.52 from Respondent Sunil Patel and $163,701.02 from

Patel's California counsel, Richard J. Frey (and his firm Epstein Becker & Green,

P.C.), to satisfy the awards I imposed in an Order issued on January 19, 2021 that

granted IMEG' s Petition to Compel Arbitration and Motion for Rule 11 Sanctions.

D.I. No. 36.

      Paragraph two of the January Order required Patel to pay IMEG the

"reasonable attorneys' fees and costs [Il\.1EG] incurred in.filing and briefing its

Petition to Compel Arbitration." D.I. 36 ,I 2 (emphasis added). Paragraph six of

the Order required Frey and Epstein Becker to pay Il\.1EG "an amount equal to

IMEG' s reasonable attorneys' fees and costs incurred in filing and briefing
Case 1:20-mc-00111-CFC Document 49 Filed 03/04/21 Page 2 of 3 PageID #: 1014




IMEG's Petition." Id.   ,r 6 (emphasis added).   I also stated in the Memorandum

Opinion that accompanied the Order that: "I will order [Patel] to pay IMEG's

reasonable fees and costs incurred in bringing and litigating the Petition," D.I. 35

at 23 (emphasis added); "I find that the appropriate sanction in this case is for Frey

and his firm to pay IMEG an amount equal to the reasonable attorneys' fees and

expenses /MEG incurred in filing and briefing its Petition," id. at 27 (emphasis

added); and "I recognize that this ruling means that IMEG will effectively recover

double the amount of its fees and costs, since I have determined that Patel must

personally pay IMEG'sfees and costs to bring the Petition," id. at 28 (emphasis

added).

      Notwithstanding this unambiguous language, IMEG has sought an award

amount to cover not only its fees and costs incurred in litigating its Petition, but

also "the fees and expenses IMEG incurred in conjunction with motion practice

before the American Arbitration Association" and the fees IMEG incurred in

litigating its Rule 11 motion. D.I. 39 at 2-3. The irony that IMEG elected to

ignore the clear and repeated language of the Order and Memorandum Opinion

when it made its request for approval of the amount of an award imposed to

sanction bad attorney behavior is not lost on me.

      I will approve an award of $89,776.52 to be paid by Patel and $89,776.52 to

be paid by his counsel. I will do so because IMEG's counsel told Patel's counsel
Case 1:20-mc-00111-CFC Document 49 Filed 03/04/21 Page 3 of 3 PageID #: 1015




in a letter dated January 28, 2021 that IMEG incurred $89,776.52 in bringing and

litigating the Petition to Compel Arbitration. D.I. 47 Ex. A at 2. IMEG represents

in its motion that it incurred $97,706.52 in bringing and litigating the Petition. It

says it inadvertently failed to include in the $89,776.52 sum recited in its January

28, 2021 letter $7,930 IMEG incurred to make and prepare for an oral argument I

held on January 14, 2021. D.I. 47 Ex.Cat 1. That oral argument, however,

addressed IMEG's Rule 11 motion, not the Petition. See Oral Order January 11,

2021 ("The Court will hear oral argument by telephone on Petitioner' s motion for

sanctions on Thursday, January 14 at 2:00 p.m.").

      NOW THEREFORE, at Wilmington on this Fourth day of March in 2021, it

is HEREBY ORDERED that:

      1. Petitioner IMEG Corp. 's Motion for an Order Approving the Amount of
         Its Reasonable Fees and Expenses (D.I. 39) is DENIED IN PART AND
         GRANTED IN PART;

      2. Respondent Patel shall pay IMEG $89,776.52 no later than March 12,
         202l;and

      3. Attorney Richard Frey and the firm of Epstein Becker & Green P.C. shall
         pay IMEG $89,776.52 no later than March 12, 2021.
